Citation Nr: 0603737	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  96-23 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to nicotine dependence.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 10, 1948 to March 
9, 1951.  He also had a period of unrecognized service from 
March 10, 1951 to April 6, 1954.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded the remaining issue on appeal in May 2004, and 
that the action requested in its remand has been accomplished 
to the extent possible.  This case is now ready for further 
appellate review.


FINDING OF FACT

COPD has been related to nicotine dependence that began 
during active service.


CONCLUSION OF LAW

COPD is secondary to service-connected nicotine dependence.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); § 38 C.F.R. § 3.310(a) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), 
and that since the Board has determined that the evidence 
supports a grant of the benefits sought, any lack of notice 
and/or development under the VCAA cannot be considered 
prejudicial to the veteran.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2005).

There are no service medical records that document in-service 
complaints or treatment relating to any respiratory disorder.

However, an October 1999 private medical record from 
psychologist, Dr. M., provides a diagnosis of nicotine 
dependence as specified in Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  

A private physician, Dr. G., also noted in a January 2003 
statement that the veteran had been his patient since January 
1999, that the veteran presented with significant obstructive 
lung disease associated with intermittent bronchospasm and 
bronchitis, that the veteran had a significant history of 
cigarette use (2 packs per day (PPD) x 50 years), and that 
this no doubt was a major contributing factor in regard to 
his obstructive lung disease.

Moreover, VA mental disorders examination in May 2005 
revealed that the examiner reviewed the veteran's claims file 
prior to the examination.  The veteran reported that he began 
smoking in 1948, at boot camp in South Carolina.  At that 
time, he stated that he would smoke 4 cigarettes at a time, 
and that his craving increased such that when he went to 
Korea in 1950 or 1951, he was smoking two PPD.  The veteran 
indicated that he had tried to quit smoking at least a half a 
dozen times in the past 5 years, and as long ago as 1970, 
when the first patch came out.  He stated that he did not 
want to smoke and thought he was wasting a lot of money.  The 
longest he had gone without smoking was about 21 days when he 
was hospitalized about three months ago.  The Axis I 
diagnosis was nicotine dependence.  The examiner commented 
that he believed that the veteran was nicotine dependent, and 
that this dependence began in the military between 1948 and 
1951.  The frequency, severity, and duration of symptoms were 
as noted above.  The examiner also did not find evidence of 
another psychiatric disorder.

The veteran also underwent VA respiratory examination in June 
2005, at which time this examiner also reviewed the veteran's 
claims file in conjunction with the examination.  The 
examiner noted the veteran's report that he began smoking 
cigarettes in the military, and that he subsequently 
developed the habit of smoking two packs per day in the 
military that continued for the next 50 years.  In 1999, the 
veteran noted that Dr. G. diagnosed COPD, which Dr. G. 
believed was the result of his long-term smoking history.  
Currently, the veteran smoked six cigarettes a day.  He 
complained of daily wheezing, which was a chronic daily 
cough, and dyspnea on exertion after walking 100 feet.  He 
had been treated for two respiratory infections over the past 
year for a period of 7 days.  The veteran was currently on 
Advair, oral Diskus, Atrovent, Combivent, and a home updraft 
machine, which he used on a daily basis.

Physical examination of the lungs revealed scattered 
expiratory wheezes.  The review of the claims file was noted 
to revealed Dr. G.'s diagnosis of COPD.  The diagnosis was 
COPD secondary to long-term cigarette smoking history.  This 
examiner commented that it would be pure speculation to state 
that smoking while in service caused the veteran's COPD.  The 
examiner found no objective clinical evidence of nicotine 
dependence, during the military or over the years based on 
the DSM criteria for nicotine dependence and the veteran's 
history.  Therefore, the examiner concluded that it would be 
pure speculation that the veteran continued smoking over the 
years as a result of cigarette usage while in the military.


II.  Analysis

The Board has carefully reviewed the record and notes that it 
clearly demonstrates a current diagnosis of COPD.

The Board also finds that despite the fact that the only 
evidence of in-service cigarette use as described by the 
veteran is based on the statements and testimony of the 
veteran, there is no evidence that contradicts this evidence.  
The Board also notes that there are multiple witness 
statements that indicate that the veteran did not smoke prior 
to entering service.

Thus, the Board will further conclude that the veteran did, 
in fact, begin and continue smoking during service as 
asserted by the veteran.  

In addition, however, the Board must also find that the 
evidence is sufficient to link nicotine dependence to 
service, and then further find that the veteran's COPD is 
related to smoking.  In this regard, while the Board 
recognizes that the June 2005 VA respiratory examiner did not 
find nicotine dependence, this is a psychiatric 
determination, and the May 2005 VA mental disorders examiner 
unequivocally opined that the veteran was nicotine dependent, 
and that this dependence began in the military between 1948 
and 1951.  There is also a previous private medical statement 
from the veteran's psychologist, Dr. M., dated in October 
1999, which provides a diagnosis of nicotine dependence as 
specified in DSM-IV.  Therefore, as the medical evidence is 
at least in equipoise in this regard, the Board will find 
that the veteran's nicotine dependence is related to service.  

As the VA respiratory examiner did conclude that the 
veteran's COPD was secondary to long-term cigarette smoking 
history, the Board also finds that the veteran's COPD has 
been related by competent medical evidence to his nicotine 
dependence.  Accordingly, the Board finds that service 
connection for COPD as secondary to the veteran's service-
connected nicotine dependence is therefore warranted.  
38 C.F.R. § 3.310(a).


ORDER

The claim for service connection for COPD as secondary to 
nicotine dependence is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


